 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ.H. Filbert,Inc.andLocal434, AmericanBakery&ConfectioneryWorkers'InternationalUnion,AFL-CIO.Case10-CA-6898.June19,1967DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAUpon a chargefiledby Local 434, AmericanBakery&ConfectioneryWorkers' InternationalUnion,AFL-CIO,herein called the Union, theGeneral Counsel for the National Labor RelationsBoard,by theRegional Director for Region 10,issued a complaint and notice of hearing datedApril 6, 1967,againstJ.H. Filbert,Inc.,hereincalled the Respondent,alleging that the Respondenthad engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) and Section 2(6) and(7) of theNational LaborRelations Act, as amended.Copies ofthe charge,complaint,and notice of hearing were duly served onthe Respondent and the Union.With respect to the unfair labor practices, thecomplaint alleges, in substance,that on January 11,1967,the Union was duly certified by the RegionalDirector for Region 101 as the exclusive collective-bargainingrepresentativeofRespondent'semployees in the unit found appropriate by theBoard,and that,since on or about January 12, 1967,Respondent has refused to recognize or bargain withtheUnionassuchexclusivebargainingrepresentative, although the Union has requested itto do so.On April 21, 1967,the General Counsel filed withtheBoard a Motion for Summary Judgmentrequesting, in view of the admissions contained inthe Respondent's answer,that the allegations of thecomplaint be found to be true, and that the Boardmake findings of fact and conclusions of law inconformity with the allegations of the complaint. OnApril 25, 1967,Respondent filed with the Board aResponse to General Counsel'sMotion for SummaryJudgment.Pursuant to the provisions of Section 3(b) of theAct, theBoard has delegated its powers inconnection with this case to a three-member panel.Upon the entire record in this case,the Boardmakes the following:RULING ON THE MOTION FOR SUMMARY JUDGMENTIn itsResponse to General Counsel's Motion forSummary Judgment, Respondent contends that theunit found to be appropriate in Case 10-RC-6858 isin fact inappropriate. This contention is without'Supplemental Decision andCertificationof Representativeissued January 11, 1967, in Case 10-RC-6858 (not published inNLRBvolumes).merit. The Respondent's answer to the complaintand its Response to General Counsel's Motion forSummary Judgment establish that the Respondent isseeking to relitigate matters decided by the Board inthe prior representation proceeding.The record before us establishes , that onOctober 20, 1966, following a hearing, the RegionalDirector for Region 10 of the National LaborRelations Board issued a Decision and Direction ofElection in Case 10-RC-6858. The Respondentthereafter filed a request for review with the Board,inwhich it challenged the Regional Director'sfinding of the appropriateness of the unit. OnNovember 14, 1966, the Board issued an orderdenying Respondent's request for review on theground that it raised no substantial issue warrantingreview.On November 18,1966, in a secret ballot electionconducted under the direction of the RegionalDirector for Region 10, a majority of the employeesof the Respondent designated and selected theUnion as their representative for the purposes ofcollectivebargainingwith the Respondent. TheRespondent thereafter filed timely objections to theelection, relating solely to matters not here in issue.On January 11, 1967, the Regional Director issued aSupplementalDecisionandCertificationofRepresentative which overruled the objections andcertified theUnion as the exclusive collective-bargaining representative of the employees in theunit found to be appropriate.Respondent admits in its answer to the complaintthat the Petitioner has requested it to bargaincollectivelywith respect to rates of pay, wages,hoursofemployment, and other terms andconditions of employment. While Respondent doesnot deny that it has failed and refused to bargainwith the Petitioner upon request as alleged in thecomplaint, it does allege in its answer that it has nolegal obligation to do so.In its answer to the complaint, the Respondentalleged as affirmative defenses that the unit was notappropriateforcollective-bargainingpurposeswithin the meaning of Section 9(b) of the Act in thatthe unit includes over-the-road truckdrivers; thattheir inclusion was erroneous because they lack acommunity of interest with the production andmaintenance employees, have different functionaland operational duties, and because the said driversareahomogeneous, identifiable, nonintegratedgroup of personnel with entirely different workingconditions and locations from the production andmaintenance personnel.In the absence of newly discovered or previouslyunavailable evidence, issues which were or couldhave been raised in the representation proceedingmay not be relitigated in the related unfair laborpractice proceeding.' Admittedly, the issues whichiPittsburgh Plate Glass Co. v. N L R B ,313 U.S 146,Collins& Aikman Corporation,160 NLRB 1750, andUnited StatesRubber Company, 155NLRB 1298165 NLRB No. 57 J.H. FILBERT, INC.Respondent seeks to raise in -the instant proceedingrelate to the correctness of the Regional Director'sfindings as to the appropriateness of the unit. Thereisno allegation that special circumstances existherein which require the Board to reexamine thedetermination which was made in the representationproceeding. Inasmuch as the Respondent hasalready litigated these issues, it has not raised anyissue which is properly triable in the instant unfairlabor practice proceeding.Allmaterial issues thus having been decided bytheBoard or admitted in the answer to thecomplaint, there are no matters requiring a hearingbefore a Trial Examiner. Accordingly, the GeneralCounsel's Motion for Summary Judgment is granted.On the basis of the record before it, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein,a corporation duly organized and existing byvirtue of the laws of the State of Maryland and isengaged at Macon,Georgia,in the manufacture,distribution,and sale of mayonnaise and saladdressing.During the past year,which period isrepresentative of allmaterial times herein, theRespondent shipped directly to points locatedoutside of the Stateof Georgiagoods valued inexcess of $50,000.Respondent admits, and we find,that Respondentis,and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and(7) of th' Act.H.THE LABOR ORGANIZATION INVOLVEDLocal 434, American Bakery & ConfectioneryWorkers'InternationalUnion, AFL-CIO, is a labororganizationwithin the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding,1.The unitAt all times material herein the followingemployees of the Respondent have constituted a unitappropriate for collective bargaining within themeaning of the Act:All production and maintenance employees attheEmployer'sMacon,Georgia,plant,including shipping employees, over-the-roadtruckdrivers, and the laboratory technician-nurse, but excluding office clerical employees,salesmen, professional employees, guards, andsupervisors as defined in the Act.2.The certification649On November 18, 1966, a majority of theemployees of the Respondent in said unit, in a secretelection conducted under the supervision of theRegionalDirector for Region 10, designated theUnion as their representative for the purposes ofcollective bargaining with the Respondent; and onJanuary 11,1967,theRegionalDirectorforRegion 10 certified the Union as the collective-bargaining representative of the employees in saidunitand the Union continues to be suchrepresentative.B.The Request to Bargain and the Respondent'sRefusalCommencing on or about January 12, 1967, andcontinuing to date, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of alltheemployees in the above-described unit.Commencing on or about January 18, 1967, andcontinuing to date, the Respondent did refuse, andcontinues to refuse, to bargain collectively with theUnionastheexclusivecollective-bargainingrepresentative of all employees in said unit.Accordingly, we find that the Union was dulycertified as the collective-bargaining representativeof the employees of the Respondent in theappropriate unit described above, and that theUnion, at all times since January 11, 1967, has beenand now is the exclusive bargaining representativeof all the employees in the aforesaidunit,within themeaning of Section 9(a) of the Act. We further findthat the Respondent has, since January 18, 1967,refused to bargain collectively with the Union as theexclusive bargaining representative of its employeesin the appropriateunit,and that, by such refusal, theRespondent has engagedinand is engaging inunfair labor practices within themeaningof Section8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth insection III, above, occurring in connection with itsoperations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom, and, upon request, bargaincollectivelywith the Union as the exclusive 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of all employees in the appropriateunit,and embody in a signed agreement anyunderstanding reached.CONCLUSIONS OF LAW1.J.H. Filbert, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Local 434, American Bakery & ConfectioneryWorkers International Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3.All production and maintenance employees atthe Respondent's Macon, Georgia, plant, includingshipping employees, over-the-road truckdrivers, andthe laboratory technician-nurse, but excluding officeclericalemployees,salesmen,professionalemployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollectivebargainingwithinthemeaning ofSection 9(b) of the Act.4.On January 11, 1967, and at all timesthereafter, the above-named labor organization hasbeenandisthecertifiedandexclusiverepresentative of all employees in the aforesaidappropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about January 18, 1967, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclusivebargaining representative of all the employees of theRespondent in the appropriate unit, the Respondenthas engaged in and is engaing in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.6.By the aforesaid refusal to bargain, theRespondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board orders that the Respondent, J. H.Filbert, Inc.,Macon, Georgia, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment with Local 434, American Bakery &ConfectioneryWorkers'InternationalUnion,AFL-CIO, as the exclusive and duly certifiedbargainingrepresentative of its employees in theabove-described appropriate unit.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabororganizationas the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and embody ina signed agreement any understanding reached.(b)Post at its Macon, Georgia, facilities, copies ofthe attached notice marked "Appendix."3 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theCompany to insure that said notices are not altered,defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 10, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.S In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectivelywithLocal434,AmericanBakery&ConfectioneryWorkers' International Union,AFL-CIO,as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL,upon request, bargain with theabove-namedUnionastheexclusiverepresentativeofallemployees in thebargaining unit described below with respect towages, hours, and other terms and conditions ofemployment,andembody in a signedagreement any understanding reached. J.H. FILBERT, INC.The bargaining unit is:All production and maintenance employeesat the Employer's Macon, Georgia, plant,including shipping employees, over-the-road truckdrivers, and the laboratorytechnician-nurse,butexcludingofficeclerical employees, salesmen, professionalemployees, guards, and supervisors asdefined in the Act.J.H. FILBERT, INC.(Employer)DatedBy651(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 730 Peachtree St., N.E., Room 701, Atlanta,Georgia 30308, Telephone 526-5741.